Title: To Thomas Jefferson from Sheldon Clark, 25 November 1825
From: Clark, Sheldon
To: Jefferson, Thomas

Oxford Connt.
Nov. 25th 1825—Respect to you Sir for your high celebrity in the Republic of Letters, for your attention and frankness to those, who have requested your opinion; with an earnest desire of having your opinion on the Essays induces me to send them to you for your perusal—Dear Sir you would confer an inestimable favor by giving your opinion upon these Essays; for which you would receive the thanks and grateful acknowledgement of Yours most RespectfullySheldon Clark